

113 HR 94 RH: To amend the Internal Revenue Code of 1986 to prohibit the use of public funds for political party conventions.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 210113th CONGRESS1st SessionH. R. 94[Report No. 113–291]IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2013Mr. Cole introduced the following bill; which was referred to the Committee on House AdministrationDecember 12, 2013Additional sponsors: Mr. Kline and Mr. LoebsackDecember 12, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the Internal Revenue Code of 1986 to prohibit the use of public funds for political party conventions.1.Prohibiting use of presidential election campaign funds for party conventions(a)In generalChapter 95 of the Internal Revenue Code of 1986 is amended by striking section 9008.(b)Clerical amendmentThe table of sections of chapter 95 of such Code is amended by striking the item relating to section 9008.2.Conforming amendments(a)Availability of payments to candidatesThe third sentence of section 9006(c) of the Internal Revenue Code of 1986 is amended by striking , section 9008(b)(3),.(b)Reports by Federal election commissionSection 9009(a) of such Code is amended—(1)by adding and at the end of paragraph (2);(2)by striking ; and at the end of paragraph (3) and inserting a period; and(3)by striking paragraphs (4), (5), and (6).(c)PenaltiesSection 9012 of such Code is amended—(1)in subsection (a)(1), by striking the second sentence; and(2)in subsection (c), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).(d)Availability of payments from presidential primary matching payment accountThe second sentence of section 9037(a) of such Code is amended by striking and for payments under section 9008(b)(3).3.Effective dateThe amendments made by this Act shall apply with respect to elections occurring after December 31, 2012.December 12, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printed